DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-10,13-16, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagahama (U.S. 2014/0208599).
In regards to claim 1. Nagahama discloses a gardening tool (fig. 1) with identification function (identifies the position of the motor by sensors 24 see at least paragraph 49), comprising: an operating unit (30r) comprising a first main body (at least element 30a), a first electrical connector (82a), and an operating device (40), wherein the first electrical connector is set at one end (the end of main body connecting to body 30b) of the first main body (illustrated in at least fig. 1): the operating device comprises a processor (80) which is electrically connected to the first electrical connector (illustrated in at least fig. 2), wherein the processor stores a plurality of operating parameters (stores parameters from the speed dial 48, trigger 34, direction selector 36 and feedback from sensors 24); and a working unit (30f) comprising a second main body (30b), a second electrical connector (82b), a motor (22), and a work piece (12), wherein the second main body is detachably connected to the first main body (see at least paragraph 34, and 56); the second electrical connector is set at one end of the second main body (at the end of 30b adjacent connector 90 see at least fig. 5), and the motor and the work piece are set at another end of the second main body (illustrated in fig. 1 the work piece and motor are located at end 30f as illustrated), the motor drives the work piece to function, wherein an electrical property of the second electrical connector is corresponding to one of the operating parameters stored in the processor (see at least fig. 2 the parameters of the motor are fed through the connector 82b see at least paragraph 45); thereby, when the second main body is correspondingly connected to the first main body, the second electrical connector is electrically connected to the first electrical connector (see at least fig. 5 and fig. 2); according to the electrical property of the second electrical connector, the processor automatically selects one of the operating parameters to control motor rotational speed or motor power (see at least paragraph 45, 46, 47, since the sensors run through the connector the control is regulates  the motor power automatically as a result of connection by the sensors 24 through the connector 82 see at least paragraph 47, 48, and 49).
In regards to claim 2. Nagahama discloses The gardening tool with identification function of claim 1, Nagahama further discloses wherein the second electrical connector comprises a passive element (illustrated in at least fig. 2 the resistance illustrated in fig. 2 which connect line 65 and 64).
In regards to claim 3. Nagahama discloses The gardening tool with identification function of claim 2, Nagahama further discloses wherein the passive element is a resistance (illustrated in at least fig. 2 the resistance illustrated in fig. 2 which connect line 65 and 64).
In regards to claim 4. Nagahama discloses The gardening tool with identification function of claim 2, Nagahama further discloses wherein the first electrical connector comprises a first terminal seat (152) and a first terminal (154); the first terminal is fixed on the first terminal seat (see paragraph 66); the second electrical connector comprises a second terminal seat (illustrated in fig. 9) and a second terminal (164), wherein the second terminal is fixed on the second terminal seat (fig. 9); when the first terminal seat is connected and coupled with the second terminal seat, the first terminal and the second terminal are in touch with and electrically connected to each other (see at least fig. 5 for the connection between the first and second terminal seats and the terminals).
In regards to claim 7. Nagahama discloses The gardening tool with identification function of claim 1, Nagahama further discloses further comprising a connecting unit (90) for connecting the first main body and the second main body (see at least paragraph 34), which makes the first main body and the second main body connected detachably (see at least paragraph 34, and 56).
In regards to claim 8. Nagahama discloses The gardening tool with identification function of claim 2, Nagahama further discloses further comprising a connecting unit (90) for connecting the first main body and the second main body (see at least paragraph 34), which makes the first main body and the second main body connected detachably (see at least paragraph 34, and 56).
In regards to claim 9. Nagahama discloses The gardening tool with identification function of claim 3, Nagahama further discloses further comprising a connecting unit (90) for connecting the first main body and the second main body (see at least paragraph 34), which makes the first main body and the second main body connected detachably (see at least paragraph 34, and 56).
In regards to claim 10 Nagahama discloses the gardening tool with identification function of claim 4, Nagahama further discloses further comprising a connecting unit (90) for connecting the first main body and the second main body (see at least paragraph 34), which makes the first main body and the second main body connected detachably (see at least paragraph 34, and 56).
In regards to claim 13 Nagahama discloses The gardening tool with identification function of claim 7, Nagahama further discloses wherein the connecting unit comprises a connecting pipe (90 see at least paragraph 56) and a fixing piece (116); the connecting pipe has a first perforation (96), and the second main body has a second perforation (136) near the second electrical connector (see fig. 5); the fixing piece passes through and is located in the first perforation and the second perforation (see at least fig. 5 and paragraph 61).
In regards to claim 14. Nagahama discloses The gardening tool with identification function of claim 8, Nagahama further discloses wherein the connecting unit comprises a connecting pipe (90 see at least paragraph 56) and a fixing piece (116); the connecting pipe has a first perforation (96), and the second main body has a second perforation (136) near the second electrical connector (see fig. 5); the fixing piece passes through and is located in the first perforation and the second perforation (see at least fig. 5 and paragraph 61).
In regards to claim 15. Nagahama discloses The gardening tool with identification function of claim 9, Nagahama further discloses wherein the connecting unit comprises a connecting pipe (90 see at least paragraph 56) and a fixing piece (116); the connecting pipe has a first perforation (96), and the second main body has a second perforation (136) near the second electrical connector (see fig. 5); the fixing piece passes through and is located in the first perforation and the second perforation (see at least fig. 5 and paragraph 61).
In regards to claim 16. Nagahama discloses The gardening tool with identification function of claim 10, Nagahama further discloses wherein the connecting unit comprises a connecting pipe (90 see at least paragraph 56) and a fixing piece (116); the connecting pipe has a first perforation (96), and the second main body has a second perforation (136) near the second electrical connector (see fig. 5); the fixing piece passes through and is located in the first perforation and the second perforation (see at least fig. 5 and paragraph 61).
In regards to claim 19. Nagahama discloses The gardening tool with identification function of claim 1, Nagahama further discloses wherein the operating parameters built in the processor of the operating device comprises starting torque, starting rotational speed slope, and output power (see at least paragraph 49, 50, 53 the processor receives the rotational speed of the motor, the power, and the current to the motor which when paired with the speed of the motor, and the voltage results in a known torque value of the motor)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5,6,11,12,17,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagahama (U.S. 2014/0208599) in view of King (U.S. 20060048397)
In regards to claim 5. Nagahama discloses The gardening tool with identification function of claim 4. Nagahama does not discloses wherein the first terminal seat has a circular sidewall: when the first terminal seat is connected and coupled with the second terminal seat, the circular sidewall surrounds an outer edge of the second terminal seat.
King teaches a first terminal seat (26a) has a circular sidewall (58, illustrated in fig. 4b): when the first terminal seat is connected and coupled with a second terminal seat (28a), the circular sidewall surrounds an outer edge of the second terminal seat (see at least paragraph 23).
It would have been obvious to one having ordinary skill in the art at the time of filling to substitute the connection type between the first and second terminal seats of Nagahama with the connection between terminal seats as taught by King such that the connection is a plug connection with a slot and protrusion for the purpose of orientating the plugs relative to each other as disclosed by King in at least paragraph 24 this insures that the connection is made correctly each time preventing misalignment between the terminal connections. 
In regards to claim 6. Nagahama in view of King teaches The gardening tool with identification function of claim 5, King further teaches wherein the circular sidewall is provided with a protruding member (62) on an inner periphery thereof (fig. 4b); the second terminal seat is provided with a groove (38) at a position corresponding to the protruding member (see at least paragraph 23); when the first terminal seat is connected and coupled with the second terminal seat, the protruding member and the groove are connected (see at least paragraphs 23 and 24).
In regards to claim 11. Nagahama in view of King teaches The gardening tool with identification function of claim 5, Nagahama further discloses further comprising a connecting unit (90) for connecting the first main body and the second main body (see at least paragraph 34), which makes the first main body and the second main body connected detachably (see at least paragraph 34, and 56).
In regards to claim 12. Nagahama in view of King teaches The gardening tool with identification function of claim 6, Nagahama further discloses further comprising a connecting unit (90) for connecting the first main body and the second main body (see at least paragraph 34), which makes the first main body and the second main body connected detachably (see at least paragraph 34, and 56).
In regards to claim 17. Nagahama in view of King teaches The gardening tool with identification function of claim 11, Nagahama further discloses wherein the connecting unit comprises a connecting pipe (90 see at least paragraph 56) and a fixing piece (116); the connecting pipe has a first perforation (96), and the second main body has a second perforation (136) near the second electrical connector (see fig. 5); the fixing piece passes through and is located in the first perforation and the second perforation (see at least fig. 5 and paragraph 61).
In regards to claim 18. Nagahama in view of King teaches The gardening tool with identification function of claim 12, Nagahama further discloses wherein the connecting unit comprises a connecting pipe (90 see at least paragraph 56) and a fixing piece (116); the connecting pipe has a first perforation (96), and the second main body has a second perforation (136) near the second electrical connector (see fig. 5); the fixing piece passes through and is located in the first perforation and the second perforation (see at least fig. 5 and paragraph 61).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779. The examiner can normally be reached Monday -Thursday 8am-6pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Lucas E. A. Palmer/Examiner, Art Unit 3731                                                                                                                                                                                                        
/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731